DETAILED ACTION
This action is in response to the amendments and remarks filed 03/29/2022 in which claims 54-60, 62, 64-67, 71-76 and 78 have been amended, claim 68 has been canceled and claims 54-67 and 69-80 are pending and ready for examination.
Response to Amendment
The previous 35 U.S.C. 112 (b) rejection of claim 64 is withdrawn in view of the Applicants’ arguments and amendments.
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are now moot because they are directed in their entirety to grounds of rejection which are no longer cited in the current rejection and the new limitations of the amended claims which had not been previously addressed. See the updated rejection below citing a new combination of references to address the amended claims.
In response to Applicants’ argument which may still be seen to apply to the new cited combination of art, that Van Gestel teaches toward removing the oxygen-containing groups from graphene oxide in [0137], the Examiner disagrees. The embodiment 6 of [0137] is merely one non-limiting embodiment of the invention of Van Gestel, which teaches elsewhere using graphene oxide; Abstract, Claims 1, [0023]-[0024], [0032], and thus teaches graphene oxide having an oxygen content.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 54-59, 63, 66-67, 69-70, 73-77 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0270188 A1 (hereinafter “Karnik”) in view of Morimoto, N., Kubo, T. & Nishina, Y. Tailoring the Oxygen Content of Graphite and Reduced Graphene Oxide for Specific Applications. Sci Rep 6, 21715 (2016) (hereinafter “Morimoto”)
Regarding claim 54, 66-67 Karnik discloses a filtration membrane for water filtration, comprising 
a porous substrate layer 8 and an active layer 4 arranged over at least a part of the substrate layer, 
wherein the active layer has a lamellar structure comprising at least two layers of two-dimensional material, and 
wherein the two-dimensional material is selected from the group consisting graphene or graphene oxide; or other 2D materials such as hexagonal boron nitride, molybdenum sulfide, Vanadium pentoxide,
wherein the substrate is selected from the group consisting of a porous film substrates, including a polycarbonate tack-etched membrane; Fig. 1-3D;  [0058], [0064], [0074].
Karnik does not disclose wherein the oxygen content of the graphene or derivative thereof is from 25 to 45%.
However, with regard to the oxygen content of the graphene or derivative thereof, the selected graphene or derivative may be graphene oxide and further Morimoto discloses it is known specifically that the oxygen content of reduced graphene oxide may be tailored for specific applications because its amount changes the way it behaves in different applications, and thus the optimal amount of oxygen content will depend on the specific use and desires for its given applications, and specifically test values of oxygen content ranging from 17.9-58.8 wt% (Title, Abstract, Figs. 2-8; text of pg. 1).
Therefore, it is the Examiner’s position that the amount of oxygen in the reduced graphene layer is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amount of oxygen in the graphene oxide, including at least those in the range disclosed of 17.9-58.8 wt% by Morimoto which is within the scope of the present claims, so as to produce desired properties.
Regarding claim 55 Karnik in view of Morimoto discloses the filtration membrane according to claim 54, and with regard to the further limitations “wherein the membrane is produced by a method comprising the steps of: a. selecting substrate from a group consisting of a porous film substrate and a hollow fibre substrate; b. optionally, treating the substrate; and c. contacting the substrate with a coating composition comprising the selected graphene or derivative thereof”; Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113.
Regarding claim 56 Karnik in view of Morimoto discloses the membrane according to claim 55, wherein the substrate is formed from a polycarbonate tack-etched membrane, i.e. an organic porous film; [0058], [0074]. 
Regarding claim 57 Karnik in view of Morimoto discloses the membrane according to claim 56, wherein the porous film is formed from materials selected from the group consisting of alumina; [0088] and following Table;
Regarding claims 58-59 Karnik in view of Morimoto discloses the membrane according to claim 56, wherein the porous film is formed from materials including polyvinylidene fluoride (PVDF); [0088] and following Table;
Regarding claim 63 Karnik in view of Morimoto discloses the membrane according to claim 54, wherein at least one surface of the substrate is operable to receive the active layer, and further wherein the active layer may be graphene oxide which is inherently hydrophilic (see MPEP 2112), or be functionalized to specially be hydrophilic [0066].
Regarding claim 69-70 Karnik in view of Morimoto discloses the membrane according to claim 66, wherein the selected graphene or graphene derivative may be functionalized with amines [0066] and thus comprise grafted amino groups. 
Regarding claim 73 Karnik in view of Morimoto discloses the membrane according to claim 54, wherein the composition membrane is adapted for a use selected from the use group consisting of water treatment [0002], [0058], [0069]; though it is noted that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 74-77 Karnik in view of Morimoto discloses the membrane according to claim 54, and with regard to the limitations (claim 74) the composition graphene or derivative thereof is applied as formed from a coating composition to-a membrane in a applied to the substrate, wherein the concentration of graphene or derivative thereof in the coating composition is selected from the group of compositions consisting of from 0.3 mg/ml to 4 mg/ml, from 0.3 mg/ml to 3mg/ml, from 0.3 mg/ml to 2mg/ml and from 0.3 to 1.5 mg/ml; (Claim 75) the viscosity of the coating composition is selected from the group of coating compositions consisting of 1 to 14cPa, 5 to 15 cPa and 10 tol2 cPa; (Claim 76) the surface tension of the coating composition is selected from the group of surface tensions consisting of from I to 150mN/m and from 28 to 80 mN/m; (Claim 77) the coating composition has a Z number of between I and 16, these limitations only apply to how the membrane was formed, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113.

Claims 54-57, 60, 63-65, 66-67 and 71-80 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0141006 A1 (hereinafter “Van Gestel”, effectively filed 05/07/2015) in view of Morimoto, N., Kubo, T. & Nishina, Y. Tailoring the Oxygen Content of Graphite and Reduced Graphene Oxide for Specific Applications. Sci Rep 6, 21715 (2016) (hereinafter “Morimoto”)
Regarding claim 54, 66-67 and 78 Van Gestel discloses the method of producing a filtration membrane, and the membrane thus formed, wherein the membrane comprises a porous substrate layer (can be the carrier layer 1 or the intermediate 2) and an active layer 3 arranged over at least a part of the substrate layer, wherein the active layer has a lamellar structure comprising at least two layers of two-dimensional material, and wherein the two-dimensional material comprises graphene and/or graphene oxide, the method comprising the steps of: 
a. selecting a substrate from a group of substrates consisting of a porous film substrate and a hollow fibre substrate; and
c. contacting the substrate with a coating composition comprising the selected from the group consisting of graphene and/or graphene oxide; [0030]-[0050], [0091].
However, with regard to the oxygen content of the graphene or derivative thereof, the selected graphene or derivative is reduced graphene oxide [0063] and wherein the amount of oxygen in the graphene oxide is disclosed to effect properties of the graphene layer formed [0137], and further Morimoto discloses it is known specifically that the oxygen content of reduced graphene oxide may be tailored for specific applications because its amount changes the way it behaves in different applications, and thus the optimal amount of oxygen content will depend on the specific use and desires for its given applications, and specifically test values of oxygen content ranging from 17.9-58.8 wt% (Title, Abstract, Figs. 2-8; text of pg. 1).
Therefore, it is the Examiner’s position that the amount of oxygen in the reduced graphene layer is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate amount of oxygen in the graphene oxide, including at least those in the range disclosed of 17.9-58.8 wt% by Morimoto which is within the scope of the present claims, so as to produce desired properties.
Regarding claim 55 Van Gestel discloses the filtration membrane according to claim 54, and with regard to the further limitations “wherein the membrane is produced by a method comprising the steps of: a. selecting substrate from a group consisting of a porous film substrate and a hollow fibre substrate; b. optionally, treating the substrate; and c. contacting the substrate with a coating composition comprising the selected graphene or derivative thereof”; Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113.
Regarding claim 56-57 Van Gestel in view of Morimoto discloses the membrane according to claim 56, wherein the porous film is formed from materials selected from the group consisting of alumina; [0033].
Regarding claim 60 Van Gestel in view of Morimoto discloses the membrane according to claim 54, wherein the substrate is a treated substrate i.e. having an intermediate/treatment layer 2, the surface of the substrate being operable to receive a coating composition has been subjected to hydrophilization (via the addition of layer 2) and the addition of at least one hydrophilic additive comprising poly vinyl alcohol and thus a hydroxyl functional group [0041].
Regarding claim 63 Van Gestel in view of Morimoto discloses the membrane according to claim 54, wherein at least one surface of the substrate is operable to receive the active layer, and further wherein the active layer may be graphene oxide which is inherently hydrophilic, [0120] (see MPEP 2112);
Regarding claim 64-65 Van Gestel in view of Morimoto discloses the membrane according to claim 54, wherein the active layer has a thickness of from 5 nm to 1 µm, or 5-300 nm [0045]. 
Regarding claim 71-72 Van Gestel in view of Morimoto discloses the membrane according to claim 54, wherein the selected graphene or the graphene derivative is in flake form, wherein the size distribution of the selected graphene flakes or graphene derivative thereof is such that they have an average particle size of 500-1000 nm [0117], and thus while the specific distribution is not given it would have been inherent or obvious to use a distribution of the graphene flakes within that claimed.
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of Van Gestel’s range that corresponds to the claimed range.  See MPEP 2144.05(I).
Regarding claim 73 Van Gestel in view of Morimoto discloses the membrane according to claim 54, wherein the composition membrane is adapted for a use selected from the use group consisting of water treatment, Abstract; though it is noted that claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114).
Regarding claim 74-77 Van Gestel in view of Morimoto discloses the membrane according to claim 54, and with regard to the limitations (claim 74) the composition graphene or derivative thereof is applied as formed from a coating composition to-a membrane in a applied to the substrate, wherein the concentration of graphene or derivative thereof in the coating composition is selected from the group of compositions consisting of from 0.3 mg/ml to 4 mg/ml, from 0.3 mg/ml to 3mg/ml, from 0.3 mg/ml to 2mg/ml and from 0.3 to 1.5 mg/ml; (Claim 75) the viscosity of the coating composition is selected from the group of coating compositions consisting of 1 to 14cPa, 5 to 15 cPa and 10 tol2 cPa; (Claim 76) the surface tension of the coating composition is selected from the group of surface tensions consisting of from I to 150mN/m and from 28 to 80 mN/m; (Claim 77) the coating composition has a Z number of between I and 16, these limitations only apply to how the membrane was formed, however even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe F.2d 695, 698, 227 USPQ 964,966 (Fed. Cir. 1985) and MPEP 2113.
Regarding claim 79 Van Gestel in view of Morimoto discloses the method according to claim 78, and including the step of drying the membrane subsequent to contacting the substrate with the coating composition; [0048]. 
Regarding claim 80 Van Gestel in view of Morimoto discloses the method according to claim 78, and including the step of inkjet printing the coating composition onto the substrate; [0046].   

Claims 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Van Gestel in view of Morimoto further in view of US 2015/0231577 A1 (hereinafter “Nair”).
Regarding claim 61 Van Gestel in view of Morimoto discloses the membrane according to claim 54, but does not disclose the substrate roughness has not been disclosed, however it is noted that has an Rz surface roughness of from 0 to 1 μm; or (to claim 62) wherein the substrate has an Rz surface roughness selected from the group of roughness values consisting of <500nm, <300nm, <200nm and <I00nm, <30nm, <50nm and <70nm. 
However Nair discloses a membrane comprising graphene oxide on a porous support (Abstract), wherein it is taught that smoothness/roughness on the substrate effects its suitability as a substrate and permeation properties [0043]-[0045], [0053], [0113]. Thus substrate surface roughness is a result effective variable because changing it will clearly affect the type of product obtained.  See MPEP § 2144.05 (B).  Case law holds that “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  
In view of this, it would have been obvious to one of ordinary skill in the art to utilize appropriate substrate surface roughness, including those within the scope of the present claims, so as to produce desired end results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J. MCCULLOUGH whose telephone number is (571)272-8885. The examiner can normally be reached Monday-Friday 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J MCCULLOUGH/            Examiner, Art Unit 1773                                                                                                                                                                                            

/Jason M Greene/            Primary Examiner, Art Unit 1773